Citation Nr: 0937832	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for ulnar nerve 
injury, left hand, with weakness, left little finger, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for non-union 
fracture, carpal navicular bone, left wrist, with traumatic 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1968 
to November 1958.  He served on active duty from August 1959 
to February 1960, under conditions other than honorable; and 
from October 1964 to August 1968, with subsequent reserve 
service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In March 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the 
Huntington RO.  The hearing transcript is associated with the 
claims folder.

In September 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC., for 
further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's left ulnar nerve injury residuals, 
primarily involving marked weakness in left thumb opposition, 
mild weakness in grip power on the radial side and sensory 
deficit of the left little finger, results in no more than 
moderate paralysis of the ulnar nerve.


2.  The Veteran's non-union fracture of the left carpal 
navicular bone with traumatic arthritis does not result in 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for ulnar nerve injury, left hand, with 
weakness, left little finger, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.40, 4.45, 4.124a, Diagnostic Code (DC) 8516 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for non-union fracture of the left carpal 
navicular bone with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.40, 4.45, 4.71a, DCs 5010, 5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Traumatic arthritis is rated under DC 5010 as degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected wrist 
disorders.  The Veteran's left wrist is documented to be his 
"minor" extremity for the purposes of applying the rating 
criteria.

Under DC 5215, a maximum 10 percent rating is warranted for 
limitation of dorsiflexion to less than 15 degrees, or palmar 
flexion limited in line with forearm.  Higher ratings are 
warranted for ankylosis of the wrist under DC 5214.  A 20 
percent rating requires favorable ankylosis of the wrist in 
20 to 30 degrees dorsiflexion.  

Included within 38 C.F.R. § 4.123 are the DC's which evaluate 
neurologic impairments.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  The maximum rating which may 
be assigned for neuritis not characterized by organic changes 
as noted above will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate, 
incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id.

DC 8516 provides the rating criteria for paralysis of the 
ulnar nerve, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8516.  Complete paralysis of 
the ulnar nerve, which is rated as 50 percent disabling for 
the minor extremity, contemplates the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

For the minor extremity, ratings of 10 percent, 20 percent 
and 40 percent are assignable for incomplete paralysis which 
is mild, moderate or severe in degree, respectively.  Id.  DC 
8616 refers to neuritis of the ulnar nerve while DC 8716 
refers to neuralgia of the ulnar nerve.

The normal range of motion of the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence of the claimed symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an evaluation in excess of 20 
percent for the Veteran's residuals of ulnar nerve injury to 
the left hand, as well as the criteria for an evaluation in 
excess of 10 percent for the non-union fracture of the left 
carpal navicular bone with traumatic arthritis, have not been 
met for any time during the appeal period.

Historically, the Veteran incurred a left navicular fracture 
in 1964.  He developed a non-union of the carponavicular bone 
which required exploratory surgery in June 1968.  The 
Veteran's initial VA Compensation and Pension (C&P) 
examination in September 1985 resulted in diagnoses of (1) 
non-union fracture of the carpal navicular bone, left wrist; 
(2) traumatic degenerative arthritis of the left wrist joint 
with residual symptoms of stiffness and pain; and (3) injury 
to ulnar nerve left hand involving motor and sensory branch 
of the ulnar nerve with residual symptoms of numbness and 
weakness of the 5th digit. 

A December 1985 RO rating decision granted service connection 
for non-union fracture, carpal navicular bone, left wrist 
with traumatic degenerative arthritis and assigned an initial 
10 percent evaluation under DC 5010-5215.  The RO also 
granted service connection for ulnar nerve injury, left hand 
with weakness, left 5th digit, and assigned an initial 10 
percent evaluation under DC 8516.  

In pertinent part, a VA C&P examination in July 1994 was 
significant for findings of mildly restricted use of the left 
hand with weakness of gripping power, inability to oppose the 
left little finger to the thumb, and decreased sensation 
along the radial aspect of the forearm and dorsum of the hand 
attributable to the service-connected ulnar nerve injury. 

A July 1994 RO rating decision increased the evaluation for 
the service-connected ulnar nerve injury disability to 20 
percent disabling under DC 8516.  

The Veteran filed his claims for increased ratings in June 
2003.

With respect to the Veteran's non-union fracture of the left 
carpal navicular bone with traumatic arthritis, the lay and 
medical evidence contemporaneous in time to the appeal period 
clearly demonstrates active movement of the Veteran's left 
wrist.  For example, VA C&P examination in August 2003 
demonstrated left wrist ulnar deviation to 30 degrees, 
dorsiflexion to 60 degrees and volar flexion to 58 degrees.  
A VA orthopedic consultation in January 2009 demonstrated 
flexion to 20 degrees, extension to 10 degrees, ulnar 
deviation to 30 degrees and painfulness with any radial 
deviation.  A VA orthopedic consultation in March 2009 
demonstrated 45 degrees of volar and dorsiflexion with full 
pronation and supination.  

The remainder of the private and VA clinical records do not 
reflect any measured range of motion findings.  Notably, a 
November 2003 private X-ray examination report was 
interpreted as showing chronically unfused fracture of 
proximal navicular with hypertrophic osteophytic degenerative 
changes.

As reflected above, the Veteran clearly demonstrates 
decreased range of motion of the left wrist (which provides 
the basis for his current 10 percent rating).  However, the 
medical evidence provides highly probative evidence against 
this claim as the Veteran's left wrist also clearly 
demonstrates active range of motion absent any evidence of 
ankylosis.  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987.)).  The Veteran does not have 
ankylosis. 

The Board acknowledges the Veteran's complaint of functional 
limitations involving left wrist motion.  However, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply where a 
musculoskeletal disability is evaluated at the highest 
schedular evaluation available based upon limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  DC 5214 
does not contemplate limitation of motion.  Id.  Thus, since 
the Veteran has been granted the maximum rating possible for 
limitation of motion and there is no evidence of ankylosis, 
there is no basis for a higher schedular rating.

With respect to the Veteran's ulnar nerve injury residuals, 
the lay and medical evidence does not reflect an overall 
ulnar nerve disability which is more than moderate in degree.  
The lay and medical evidence contemporaneous to the appeal 
period, which includes VA C&P examination in August 2003 as 
well as private and VA clinical records, do not suggest any 
findings compatible with "griffin claw" deformity, very 
marked atrophy in dorsal interspace and thenar and hypothenar 
eminences, inability to spread or reverse the ring and little 
fingers, or inability to adduct the thumb.

In addition to the range of motion findings reported above, 
the August 2003 VA C&P orthopedic examination showed that the 
Veteran's left small finger demonstrated a boutonniere 
deformity with the proximal interphalangeal joint (PIP) being 
held in 25 degrees of flexion and the distal interphalangeal 
joint (DIP) held in 25 degrees of hyperextension.  When 
making a fist, the Veteran was able to flex the PIP joint 
normally and the metacarpal (MP) joint normally, but only had 
10 degrees of flexion of the DIP joint of the small finger.  
The examiner found loss of sensation of the small finger of 
the ulnar nerve distribution.

Overall, the August 2003 VA C&P orthopedic examination report 
provides strong probative evidence against this claim, 
failing to demonstrate ulnar injury residuals and functioning 
which meets, or more nearly approximates, severe paralysis of 
the ulnar nerve.

The August 2003 VA C&P neurologic examination showed that the 
Veteran had fair flexion of the left wrist, providing more 
evidence against this claim.  The left hand grip power was 
fair on the ulnar side, and slightly weak over the radial 
side with slight weakness (4/5 strength) of the index finger.  
There was slight weakness (4/5 strength) in abduction of the 
left fingers and thumb to base of left ring finger; mild 
weakness (3-4/5 strength) in abduction of the thumb; fair 
extension of the thumb with 4-5/5 strength; mild weakness 
(2/5 strength) in opposition of the thumb to small finger; 
and fair extension of fingers with 4-5/5 strength.  Sensory 
examination was intact, and deep tendon reflexes were 1+.  
Tenderness was present on pressure over the radial side of 
the left wrist with pain radiating to mid forearm.  No 
significant atrophy of the intrinsic muscles of the left hand 
was noted.  The left forearm measured 26 and 14 cm at 5 cm 
below the elbow while the right forearm measured 28 cm at the 
same level.  The examiner summarized the clinical findings as 
follows:

On examination, [the Veteran] has marked weakness 
in opposition of the left thumb to left small 
finger and has mild weakness in grip power of the 
left hand over the radial side.  He can still 
hold things in his left hand as still has good 
flexion of the left middle, ring and small 
fingers.  He does not use his left hand much as 
he complains of pain over the left wrist on 
extensive use of the left hand.

Overall, the August 2003 VA C&P neurologic examination report 
provides strong probative evidence against this claim, 
failing to demonstrate ulnar injury residuals and functioning 
which meets, or more nearly approximates, "severe" 
paralysis of the ulnar nerve.

Additional evidence includes the Veteran's private clinical 
records from Dr. Y.D. reflecting the Veteran's treatment for 
left hand and wrist pain in 2004.  The Veteran described hand 
trembling and weakness with functional limitations such as 
being unable to take a lid off a jar, do dishes or even minor 
activities which involved his thumb.  Physical examinations 
were significant for a moderate amount of left wrist pain 
over the snuff box and the area of the un-united scaphoid 
fracture, left wrist stiffness, and positive Finklestein's 
test.  Otherwise, a March 2004 examination report described 
the rest of the hand and wrist as normal.  Notably, the 
Veteran was also noted to have a persistent rotator cuff 
tendonitis/bursitis of the left shoulder with 
electromyography (EMG) evidence of carpal tunnel syndrome.  
Treatment included Cortisone injections.

Overall, the 2004 private examination reports provide strong 
probative evidence against this claim, failing to demonstrate 
ulnar injury residuals and functioning which meets, or more 
nearly approximates, severe paralysis of the ulnar nerve.  

VA clinical records are significant for the Veteran's 
December 2008 visitation wherein he stated the need for left 
wrist surgery.  A January 2009 orthopedic consultation noted 
the Veteran's report of gripping difficulties due to wrist 
pain, and having problems shoveling coal or carrying a coal 
bucket.  The Veteran was issued a wrist splint in February 
2009.  A March 2009 VA orthopedic consultation showed that 
the Veteran had normal sensation and circulation of the left 
hand, but slightly decreased filling with the radial artery 
than the ulnar artery.  Tenderness was present over the 
anatomic snuffbox.  The wrist demonstrated 45 degrees of 
volar flexion and dorsiflexion of the wrist with full 
pronation and supination.  The orthopedic consultant 
recommended a potential excision arthroplasty of the 
scaphoid, possible capitate-lunate fusion, with internal 
fixation or simple scaphoid implant arthroplasty along with 
the capsular reconstruction.

Overall, the VA clinical records in 2008 and 2009 provide 
strong probative evidence against this claim, failing to 
demonstrate ulnar injury residuals and functioning which 
meets, or more nearly approximates, severe paralysis of the 
ulnar nerve.

The Board is cognizant of the Veteran's complaint of impaired 
functioning of his left hand and wrist, to include his report 
of a worsening of his disability during the course of this 
appeal.  In this case, the Veteran holds a 10 percent rating 
based upon wrist pain with limitation of motion, and a 20 
percent rating for moderate paralysis of the ulnar nerve 
causing impairment of his left hand functioning, considers 
these complaints and that without these complaints there 
would be no basis for such evaluations.  

The Veteran has testified to loss of feeling of the left 
little finger, left hand wrist pain and aching, and an 
inability to perform functions such as opening jar lids, 
carrying buckets and doing minor chores.  He has otherwise 
described an inability to "hardly" being able to use his 
left hand.  In March 2007, the Veteran testified that his 
symptoms had deteriorated since his VA examination in 2003.

The private and VA clinicians have evaluated the Veteran's 
complaints, and those examination findings are of record.  
Notably, VA clinicians have recently recommended surgery as a 
possible means to ameliorate the Veteran's symptoms.  
However, the August 2003 VA C&P neurologic examiner described 
an overall disability which does not meet, or more nearly 
approximate, severe paralysis of the ulnar nerve.  The 
private clinical records in 2004 and VA orthopedic 
consultations in 2009 do not reflect any appreciable 
worsening of his symptoms since the 2003 VA C&P examination.  
In fact, the March 2009 VA orthopedic consultation found 
better range of motion findings of the left wrist overall, 
providing evidence against this claim.

Overall, the Board does not doubt the Veteran's descriptions 
of left wrist and hand pain with impaired grip strength and 
decreased range of motion.  These complaints form the basis 
for his current 20 percent rating which contemplates moderate 
paralysis of the ulnar nerve causing impairment of his left 
hand functioning.  However, his allegations of more severe 
impairment are greatly outweighed by the clinical findings 
provided by qualified medical examiners who, overall, 
describe no more than moderate incomplete paralysis of the 
ulnar nerve.

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
the evidence is not in relative equipoise, the doctrine is 
not for application.  Rather, the preponderance of the 
evidence is against both claims.

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court described 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

In this case, the Veteran has limitation of left wrist motion 
which is compensated under DC 5010-5215.  A higher schedular 
rating is available for ankylosis, but his overall disability 
level does not meet this criterion.  The Veteran also 
demonstrates functional impairments caused by a left ulnar 
nerve injury, including weakened hand and fingers with 
sensory deficit of the left little finger.  These aspects of 
disability are separately compensated under DC 8516.  Two 
additional percentage levels of disability are available 
under this diagnostic code, but the Veteran's overall 
disability level does not meet these criteria.  Notably, the 
Veteran's functional limitations are part of the overall 
consideration in his assigned ratings.  As there are no 
aspects of any of his disability not contemplated by the 
schedular criteria, the Board finds that referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321(b) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in August 2003 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claims and the relative 
evidentiary duties.  The Veteran was specifically advised to 
submit evidence showing that his service-connected 
disabilities had increased in severity which may include a 
statement from his doctor containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  The Veteran 
could also submit a statement from other individuals 
describing from their knowledge and personal observations in 
what manner his disability had become worse.

On this record, the Board finds that the VCAA timing and 
content notice requirements have been substantially 
satisfied.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Vazquez-
Flores v. Shinseki, --- F.3d ----, 2009 WL 2835434 (C.A.Fed., 
2009).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, records from the Social Security Administration, and 
all available private and VA medical records.  Notably, the 
RO made 3 separate requests for records from The Maybeury 
Clinic, but no response was received.  In April 2009, the RO 
informed the Veteran of the inability to obtain these records 
and his ultimate duty to submit those records for appellate 
review.  There are no outstanding requests to obtain any 
additional private medical records for which the Veteran has 
identified and authorized VA to obtain on his behalf.

The Veteran was afforded VA examinations in August 2003 to 
evaluate the nature and severity of his service-connected 
disabilities.  The Veteran subsequently claimed an increased 
severity of symptoms.  The record contains subsequent private 
and VA consultations, to include VA orthopedic consultations 
in January and March 2009 involving examination of the 
Veteran's service-connected disabilities which do not reflect 
an increased severity of symptoms sufficient to warrant 
increased evaluations.  These consultation reports contain 
the necessary findings to supplement the need for any 
additional VA examination.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A disability rating greater than 20 percent for ulnar nerve 
injury, left hand, with weakness, left little finger, is 
denied.

A disability rating greater than 10 percent for non-union 
fracture, carpal navicular bone, left wrist, with traumatic 
arthritis, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


